MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                        Jan 30 2019, 8:44 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Michael W. Wise, Sr.                                     Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
Plainfield, Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael W. Wise, Sr.,                                    January 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A02-1710-CR-2385
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable Steven R. Nation,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         29D01-1412-FC-9933



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1710-CR-2385 | January 30, 2019         Page 1 of 5
                                       Statement of the Case

[1]   Michael Wise (“Wise”), pro se, appeals the trial court’s order denying his

      petition for additional earned credit time. Wise makes no cogent argument and

      has failed to cite to any relevant case law. As a result, we conclude that he has

      waived appellate review of this issue, and we affirm the trial court’s decision.


[2]   We affirm.


                                                     Facts

[3]   On July 14, 2015, Wise was convicted of Class D felony check deception and

      Class C felony check fraud. He was also adjudicated to be an habitual offender.

      The trial court sentenced Wise to sixteen (16) years in the Indiana Department

      of Correction (“DOC”).


[4]   While in the DOC, Wise completed two programs titled “Walking the Twelve

      Steps” and “Mothers Against Methamphetamine.” (App. Vol. 1 at 37).

      Thereafter, Wise sent a letter to a DOC classification officer inquiring whether

      he would receive credit for completing the two programs. The classification

      officer informed Wise that he would not receive credit time for the completion

      of the two programs because “[they] [we]re not IDOC approved time cut

      programs.” (App. Vol. 1 at 40). Wise then filed a DOC classification appeal.

      The appeal was denied with the notation “[p]rogram is not a IDOC recognized

      program.” (App. Vol. 1 at 41).



      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-CR-2385 | January 30, 2019   Page 2 of 5
[5]   Wise then filed a motion for additional earned credit time in his court of

      conviction. The State filed a response objecting to Wise’s motion, arguing that

      he “seeks a time cut for programs which do not qualify for time cuts at the

      Indiana Department of Correction (IDOC).” (App. Vol. 1 at 44). The trial

      court agreed and denied Wise’s motion. Wise now appeals.


                                                  Decision

[6]   At the outset, we note that Wise has chosen to proceed pro se in this appeal.


              It is well settled that pro se litigants are held to the same legal
              standards as licensed attorneys. This means that pro se litigants
              are bound to follow the established rules of procedure and must
              be prepared to accept the consequences of their failure to do so.
              These consequences include waiver for failure to present cogent
              argument on appeal. While we prefer to decide issues on the
              merits, where the appellant’s noncompliance with appellate rules
              is so substantial as to impede our consideration of the issues, we
              may deem the alleged errors waived. We will not become an
              advocate for a party, or address arguments that are inappropriate
              or too poorly developed or expressed to be understood.


      Basic v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016) (internal quotation

      marks and citation omitted), reh’g denied.


[7]   Wise’s appellate brief falls short of the standard established in the Indiana

      Appellate Rules. First, Wise’s arguments are not cogent. Appellate Rule

      46(A)(8) lists the requirements for the argument section of an appellant’s brief,

      stating in pertinent part:




      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-CR-2385 | January 30, 2019   Page 3 of 5
         (8) Argument. This section shall contain the appellant’s
         contentions why the trial court or Administrative Agency
         committed reversible error.
         (a) The argument must contain the contentions of the appellant
         on the issues presented, supported by cogent reasoning. Each
         contention must be supported by citation to the authorities,
         statutes, and the Appendix or parts of the Record on Appeal relied
         on, in accordance with Rule 22.


Accordingly, as the party with the burden of establishing error on appeal, Wise

must cite to pertinent authority and develop reasoned arguments supporting his

position. Wise’s first argument consists of three sentences. None of which

explain why the trial court erred in denying his motion. Similarly, his second

argument consists of one sentence and does not explain why he should receive

the relief he is seeking. Consequently, Wise has waived these contentions by

failing to make a cogent argument. See, e.g., Maggert v. Call, 817 N.E.2d 649,

651 (Ind. Ct. App. 2004) (holding that the appellant waived claims because he

failed to provide a cogent argument); Johnson v. State, 832 N.E.2d 985, 1004

(Ind. Ct. App. 2005) (holding that post-conviction petitioner waived appellate

consideration of his contention when he devoted only one sentence to his claim

and failed to cite any relevant case law), reh’g denied, trans. denied. Wise’s failure

to follow the appropriate appellate rules has hampered our review of his

appeal.1 As a result, he waives consideration of the issues raised in this appeal

and we affirm the trial court’s decision.




1
 We further note that Wise’s brief contains nineteen pages of various pleadings filed in the trial court and
copies of statues. Appellate Rule 50 provides that the appellant’s appendix shall contain copies of pleadings

Court of Appeals of Indiana | Memorandum Decision 29A02-1710-CR-2385 | January 30, 2019            Page 4 of 5
[8]   Affirmed.


      Najam, J., and Crone, J., concur.




      and other documents from the Clerk’s Record. While Wise filed an appendix with pleadings, he also chose
      to include these pleadings in his appellate brief.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-CR-2385 | January 30, 2019       Page 5 of 5